 In the Matter of THE PAR AFFINE COMPANIES, INC.andINTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 1-6Case No. B-1921CERTIFICATION OF REPRESENTATIVESSeptember 10, 1940On July 22, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections1andon August 5, 1940, its Amendment to Direction of Elections in theabove-entitled proceeding.2 Pursuant to the Direction of Elections, asamended, an election by secret ballot was conducted on August 8, 1940,under the direction and supervision of the Regional Director for theTwentieth Region (San Francisco, California).On August 12, 1940,the Regional Director, acting, pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties an Election Report.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of eligible voters------------------------------- 214Number of votes for International Longshoremen's Union, Local1-6,,C. I 0-----------------------------------------------169Number of votes for International Brotherhood of Paper Makers,Bay Bridge Local 334, A. F. of L------------------- --------38Number of votes for neither---------------------------------0Total number of votes counted-------------------------------207There were no blank, void or challenged ballots.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9 of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that International Longshoremen's and Ware-housemen's Union, Local 1-6, has been designated and selected by a,majority of the production employees of Paraffine Companies, Inc.,125 N. L R.B. 752.226 N. L.R. B 132.27 N. L. R. B., No. 43197 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Felt Mill and Roofing. Department, including the slate depart-ment, machine operations, wrapping, capping, sample, and tape-room-work in the roofing department, and including the machine room, feltstorage, re-winding, and rag- and beater-room work in the felt mill,and such maintenance employees whose duties are confined-exclusivelyto the felt mill, but excluding maintenance employees who work indepartments other that the felt mill, and clerical and actual super-visory employees with the rank of supervisory foreman or above, astheir representative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the National Labor Relations Act, Inter-national Longshoremen's and Warehousemen's Union, Local 1-6, isthe exclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.